Exhibit 10.2

Employment Agreement

Agreement effective December 29, 2006, between MapInfo Corporation, One Global
View, Troy, New York 12180 "MapInfo" or "Company"), and James D. Scott
("Executive").

1.     EMPLOYMENT AND TERM

1.1          Upon execution of this Employment Agreement (the "Agreement"), it
is hereby acknowledged that this agreement and any exhibits hereto, constitute
the entire understanding between the parties, and all previously executed
employment agreements, together with any addendums (including the agreement
effective October 1, 2004, as amended) previously executed by both parties, are
hereby null and void. No waiver or modification of the terms hereof shall be
valid unless in writing and signed by both parties and only to the extent
therein set forth.

1.2     MapInfo agrees to continue employment of Executive, and he agrees to
serve as MapInfo's Vice President, Engineering.

1.3     Executive shall devote his best and full-time efforts to fulfilling his
responsibilities to MapInfo. He shall use his individual expertise to the extent
possible for effective sales/profits operation of the company, as well as the
growth of the business, subject to the control, discretion and approval of the
President and Chief Executive Officer. In the performance of his duties, he
shall make an office in the U.S. headquarters of MapInfo.

1.4     Term. The term of this Agreement shall begin as of October 1, 2006, and
continue until September 30, 2009, unless terminated earlier pursuant to Section
5 below.

2.     COMPENSATION AND BENEFITS

2.1     The Company shall pay to Executive a base salary of not less than One
Hundred Sixty-Nine Thousand Seven Hundred Eight Dollars ($169,708) per annum, in
accordance with the standard payroll practices of the Company. During the term
of the Agreement, Executive's base salary may be adjusted as approved by the
Company's Board of Directors.

2.2     While he is employed, Executive will be eligible to earn incentive
compensation in accordance with the MapInfo Executive Incentive Compensation
Program (hereafter, "MEICP") based on the Company's and Executive's performance
during each fiscal year as follows:

2.2.1     An additional Thirty-Five Percent (35%) of Executive's annual base
salary may be earned per MapInfo's fiscal year (October 1 through September 30),
for achieving targeted Company objectives and up to Fifty Percent (50%) of base
salary will be earned for achieving above targeted objectives as outlined each
fiscal year in Executive's approved MEICP. The incentive compensation will be
paid in accordance with the schedule which MapInfo publishes each fiscal year;
and

2.2.2     Executive's annual incentive compensation target may be increased from
time to time in accordance with the normal business practices of the Company.

2.3     Executive shall be entitled to participate on the same basis and subject
to the same      qualifications as other employees of the Company in any
disability, pension, life insurance, health insurance, hospitalization and other
fringe benefit plans in effect and in accordance with the written terms of said
plans which shall be controlling.

2.4     The Company shall reimburse Executive for all reasonable out-of-pocket
expenses      incurred in connection with the performance of his duties
hereunder, payable in      accordance with the standard expense account
procedures of MapInfo.

2.5     If, during the term of this Agreement, Executive has or would have
completed a minimum of ten (10) years' service with MapInfo and resigns or is
terminated by MapInfo without cause or MapInfo gives notice not to renew the
Agreement, Executive may elect continued healthcare insurance coverage (which
will include medical and dental) for up to thirty six (36) months after the
effective date of termination subject to the conditions set forth below:

2.5.1     If Executive elects continued healthcare insurance coverage, he shall
in writing notify MapInfo of his election within sixty (60) continuous days of
the effective date of his termination.

2.5.2     If Executive timely elects continued healthcare insurance coverage,
Executive's cost for such coverage will be equal to the lesser of (i) 30% of the
applicable COBRA premium charged for similar coverage or (ii) 110% of the cost
charged to active employees for similar coverage; provided, however, in no event
will Executive's cost for such coverage be greater than 50% of the total
employer/employee cost for such coverage.

2.5.3     In the event that Executive's participation in any such plan, program,
or arrangement of the Company or successor company is prohibited, the Company or
successor company will arrange to provide Executive with benefits substantially
similar to those which Executive would have been entitled to receive under such
plan, program, or arrangement, for the same period that MapInfo or the successor
company provides healthcare insurance benefits to active employees.

2.6     At the expiration of this Agreement (September 30, 2009), the Agreement
and the employment relationship will automatically terminate. If either the
Company or Executive decide not to renew the employment relationship upon the
expiration of the Term or an extension thereof, the Company shall upon
termination pay Executive severance pay of an amount equal to his highest annual
remuneration (consisting of base salary and actual incentive compensation and
perquisites) achieved during the five (5) year period immediately preceding the
date of notice. Receipt of this severance payment shall be contingent upon
Executive's execution of a General Release substantially in the format of the
document attached hereto as Exhibit "A."

3.     INTELLECTUAL PROPERTY, CONFIDENTIAL INFORMATION AND NON-COMPETITION

Executive reaffirms his previously executed attached Employee Intellectual
Property, Confidential Information and Non-Competition Agreement.

4.     IRREPARABLE INJURY

4.1     Both parties hereto recognize that the services Executive will render
during the Term of his employment are special, unique and of extraordinary
character, and Executive acknowledges that any violation by him of Section 3 of
this Agreement may cause the Company irreparable injury.

4.2     In the event of a breach or threatened breach by Executive of the
provisions of said Section 3, MapInfo shall be entitled to an injunction
restraining Executive from violating the terms thereof, and from providing any
confidential information to any person, firm, corporation, association or other
entity, whether or not Executive is then employed by, or an officer, director,
or owner thereof.

4.3     Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for such breach or threatened
breach, including recovery of damages from Executive.

5.     EARLY TERMINATION

5.1     Definitions for purposes of this Agreement:

"Cause"

shall be defined and limited to (i) the willful and continued failure by
Executive to substantially perform his duties hereunder (other than any such
failure resulting from Executive's incapacity due to physical or mental
illness), or (ii) conviction for any crime other than simple offenses or traffic
offenses; (iii) breach of Executive's fiduciary responsibilities to the Company;
(iv) conduct reflecting moral turpitude; (v) commission of fraud, embezzlement,
theft or misappropriation of company funds or property, or gross misconduct in
Executive's dealings with or on behalf of the Company; (vi) violation of federal
securities laws; and/or (vii) breach of any duty of confidentiality owed the
Company.



"Change in Control of the Company"

shall be deemed to have occurred as of the first day any one or more of the
following conditions shall have been satisfied:



Any person (other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company, or a corporation owned directly or
indirectly by the stockholders of the Company, in substantially the same
proportions as their ownership of stock of Owner Company), becomes the
beneficial owner, directly or indirectly, of securities of the Company,
representing more than fifty percent (50%) of the combined voting power of the
Company's then outstanding securities;

At any time during any twelve-month period, individuals who at the beginning of
such period cease to constitute a majority of the Board of Directors of the
Company during such twelve-month period for any reason (except for death,
disability or retirement); or

The stockholders of the Company approve: (A) a plan of complete liquidation of
the Company; or (B) an agreement for the sale or disposition of all or
substantially all the Company's assets; or (C) a merger, consolidation, or
reorganization of the Company with or involving any other corporation, other
than a merger, consolidation, or reorganization that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least seventy-five percent (75%) of the
combined voting power of the voting securities of the Company (or such surviving
entity) outstanding immediately after such merger, consolidation, or
reorganization.

This section shall govern in case of any conflict between the wording of this
Agreement and the wording of the plan under which any stock options were granted
to Executive.

"Change in Control Date"

shall mean the first date during the Term on which a Change in Control of the
Company occurs. Anything in the Agreement to the contrary, notwithstanding, if
Executive's employment is terminated and if reasonably demonstrated by Executive
that such a termination of employment (i) was at the request of a third party
who has taken steps reasonably calculated to effect a Change in Control of the
Company, or (ii) otherwise arose in connection with or anticipation of a Change
in Control of the Company, then for all purposes of this Agreement the "Change
in Control Date" shall mean the date immediately prior to the date of such
termination of employment.



"Date of Termination

" shall mean:



(a)      if Executive's employment is terminated by his death, the date of his
death;

(b) if Executive's employment is terminated by reason of his disability (mental
or physical),

sixty (60) days after Notice of Termination is given (provided that Executive
shall not have

returned to the performance of his duties on a full-time basis during such sixty
(60) day

period);

(c) if the Company terminates Executive's employment for Cause, the date the
Notice of

Termination is given or later, if so specified in such Notice of Termination. If
the termination for cause follows within twelve (12) months of a Change of
Control, a determination of a termination for "cause" shall require the
affirmative vote of at least three fourths of the members of the Board acting in
good faith and such vote shall not be made prior to the expiration of a sixty
(60) day period following the date on which the Board shall by written notice to
Executive, furnish to him a statement of its grounds for proposing to make such
determination, during which period Executive shall be afforded a reasonable
opportunity to make oral and written presentations to the members of the Board
and to be represented by his legal counsel at such presentations, or to refute
the grounds for the purposed determination if termination for "Cause"; and

(d)     if Executive's employment is terminated for any other reason, the date
on which a Notice of Termination is given.

"Good Reason"

shall be deemed to exist, if Executive terminates his employment within Ninety
(90) days after the occurrence of any of the following:



Without Executive's express written consent, a material change is made to his
responsibilities, status, or title(s).

A reduction by the Company in Executive's base salary.

An intentional, material reduction by the Company of Executive's aggregate
target incentive awards under the short-term and long-term incentive plans.

The failure of the Company to maintain Executive's relative level of coverage
under its employee benefit, retirement, or material fringe benefit plans,
policies, practices, or arrangements in which Executive participates, both in
terms of the amount of benefits provided and the relative level of his
participation (other than those plans or improvements that have expired
thereafter in accordance with their original terms), or the taking of any action
which would materially reduce Executive's benefits under any of such plans or
deprive him of any material fringe benefit enjoyed by him. For this purpose, the
Company may eliminate and/or modify existing employee benefit plans and coverage
levels on a consistent and non-discriminatory basis applicable to all such
executives; provided, however, that Executive's level of coverage under all such
programs must be at least as great as is such coverage provided to employees who
have the same or lesser levels of reporting responsibilities within the
organization.

The failure by the Company to pay Executive any material amount of his current
salary, or any material amount of his compensation deferred under any plan,
agreement or arrangement of or with the Company, within ten (10) days after make
written demand for such amount.

The change of Executive's principal place of employment to a location more than
thirty-five (35) miles from such principal place of employment, except for
required travel by the Company on business to an extent substantially consistent
with his business travel obligations.

The failure by the Company to obtain an assumption of the obligations of the
Company under this Agreement by any successor to the Company.

"Notice of Termination"

shall mean a written notice to the other party that Executive is terminating or
to be terminated for one of the reasons set forth in this Agreement.



5.2     Executive's employment hereunder may be terminated prior to the
expiration of the Term under any one of the following circumstances:

5.2.1     the death of Executive;

5.2.2     a mental, physical or other disability or condition of Executive which
renders him incapable of performing his obligations under this Agreement for a
period of three (3) consecutive months;

5.2.3     by Executive for either (i) Good Reason or (ii) a Change in Control of
the Company;

5.2.4     by the Company for Cause.

5.3     Any termination of Executive's employment by the Company or by Executive
shall be communicated by written Notice of Termination to the other party
hereto.

 

6.     COMPENSATION UPON EARLY TERMINATION OR DISABILITY

6.1     During any period that Executive fails to perform his duties hereunder
as a result of incapacity due to physical or mental illness ("disability
period"), Executive shall continue to receive his full base salary at the rate
then in effect for such period until his employment is terminated pursuant to
5.2.2 above, provided that payments so made to Executive during the disability
period shall be reduced by the sum of the amounts, if any, payable to Executive
at or prior to the time of any such payment under disability benefit plans of
the Company and which were not previously applied to reduce any such payment.

6.2.     If Executive's employment is terminated by his death, the Company shall
have no further payment obligations to Executive other than those arising from
his employment through the date of his death.

6.3     If the Company terminates Executive's employment for Cause, the Company
shall pay Executive his full base salary through the Date of Termination at the
rate in effect at the time Notice of Termination is given, and any incentive
compensation earned under Section 2.2 through the Date of Termination.
Thereafter, the Company shall have no further obligations to Executive under
this Agreement.

6.4     If Executive terminates his employment by resigning for reasons other
than Good Reason, the Company shall pay Executive as severance pay an amount
equal to his base salary for a period of six (6) months at the rate in effect
when the notice of resignation is given provided Executive (i) executes a
General Release substantially in the format of the document attached hereto as
Exhibit "A"; and (ii) remains available for a period of six (6) months after the
effective date of termination to provide such consulting services or ad hoc
assistance as the Company may require of him upon reasonable notice and
reimbursement of directly-related expenses.

6.5     If Executive terminates his employment for Good Reason then:

6.5.1     MapInfo will pay Executive his base salary and incentive pay
(calculated at an annual rate of the highest incentive pay achieved in any
fiscal year during the five year period immediately preceding termination) for
the remainder of the Term; and

6.5.2     MapInfo will pay Executive as severance a lump-sum payment equivalent
to his actual highest annual remuneration (consisting of base salary plus actual
incentive compensation) achieved during the immediate past five-year period; and

6.5.3     the Company shall continue Executive's health and dental insurance
coverage for the one year period following the Date of Termination on the same
terms as provided to other MapInfo employees; and

6.5.4     Provision of the above severance payments and benefits shall be
contingent upon Executive's executing of a General Release substantially in the
format of the document attached hereto as Exhibit "A"; and

6.5.5     Notwithstanding anything to the contrary contained herein, if the
termination of employment by Executive for Good Reason occurs at any time after
a Change in Control of the Company, Executive shall only be entitled to a
severance payment under this Section 6.5 to the extent such payment does not
exceed the amount of severance the Executive would have been entitled to if
Executive had terminated employment under Section 6.6 upon such Change in
Control of the Company.

6.6     Upon any Change in Control of the Company, where Executive is not the
surviving Vice President, Engineering, or is offered a position not acceptable
to him, then, at his option, his employment shall terminate upon such Change in
Control of the Company, and:

6.6.1     The Company or controlling company shall pay Executive as severance
pay an amount equal to two (2) times his highest annual remuneration (consisting
of base salary plus actual incentive compensation and perquisites) achieved
during the immediate past five-year period;

6.6.2     The Company shall continue Executive's health and dental insurance
coverage for three (3) years on the same terms as provided to other company
employees;

6.6.3     At Executive's election, the severance pay will be payable either as a
lump sum or in such installment amounts as Executive may request by the date of
termination; and

6.6.4     Payment of the above severance payments and benefits shall be
contingent upon Executive's execution of a General Release of the Company or
controlling company, which will be substantially in the format of the document
attached hereto as Exhibit "A."

6.7     Upon a Change in Control of the Company, all unexpired and unvested
options of Executive to purchase common stock of the Company shall immediately
vest as of the Change in Control Date, for such period of time and upon such
terms as are provided in the plan under which the options were granted.

6.8     Notwithstanding anything in this Section 6 to the contrary, in the event
that Executive becomes entitled to payment of cash compensation under this
Section 6 that is not exempt from the requirements of Section 409A of the
Internal Revenue Code and if Executive is considered to be a "key employee" for
purposes of Section 409A with respect to such payment, then (i) payment shall
not commence until the end of the six (6) month period beginning on the
Executive's "separation from service date" (within the meaning of Section 409A)
and (ii) the aggregate amount of payments that would have been made during such
six (6) month period but for the application of this Section 6.8 will be paid in
a lump sum at the end of such period.

7.     GOLDEN PARACHUTE EXCISE TAX.

7.1     Limitation or Additional Payment. In the event that any portion of the
payments and benefits provided to Executive under this Agreement (without regard
to any amount payable under this Section 7.1) and any other payments and
benefits under any other agreement with or plan of the Company (in the
aggregate, "Total Payments") would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code (the "Excise Tax"), then Section 7.1.1
or Section 7.1.2 below shall apply:

7.1.1     In the event that the Total Payments (without regard to this Section
7) do not exceed 115% of the maximum amount that could be paid to Executive
without becoming subject to the Excise Tax, then notwithstanding anything in
this Agreement to the contrary the amount payable to Executive under Section 6
above shall be reduced such that the value of the aggregate Total Payments that
Executive is entitled to receive shall be one dollar ($1) less than such maximum
amount.

7.1.2     In the event that the Total Payments (without regard to this Section
7) exceed 115% of the maximum amount that could be paid to Executive without
becoming subject to the Excise Tax, then Executive shall be entitled to receive
an additional payment (a "Gross-Up Payment") in an amount that will place
Executive in substantially the same after-tax economic position that he would
have enjoyed if the Excise Tax had not applied to the Total Payments.

7.2     Determination by Accounting Firm. Subject to the provisions of Section
7.3 below, all determinations required to be made under this Section 7,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by the Company's independent auditors or such other
certified public accounting firm reasonably acceptable to Executive as may be
designated by the Company (the "Accounting Firm") which shall provide detailed
supporting calculations both to the Company and Executive. Any Gross-Up Payment,
as determined pursuant to this Section 7, shall be paid by the Company to
Executive not later than the due date for the payment of any Excise Tax. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made ("Underpayment"), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 7.3 and Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for Executive's
benefit.

7.3     Company's Right to Contest Excise Tax. Executive agrees to notify the
Company in writing of any claim by the Internal Revenue Service that, if
successful, would require the payment by the Company of the Gross-Up Payment.
Such notification shall be given as soon as practicable but no later than ten
(10) business days after Executive is informed in writing of such claim and
shall apprise the Company of the nature of such claim and the date on which such
claim is requested to be paid. Executive shall not pay such claim prior to the
expiration of the thirty (30) day period following the date on which Executive
gives such notice to the Company (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If the Company notifies
Executive in writing prior to the expiration of such period that it desires to
contest such claim, Executive agrees to:

7.3.1     give the Company any information reasonably requested by the Company
relating to such claim,

7.3.2     take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;

7.3.3     cooperate with the Company in good faith in order to effectively
contest such claim, and

7.3.4     permit the Company to participate in any proceedings relating to such
claim.

Without limitation on the foregoing provisions of this Section 7.3, the Company
shall control all proceedings taken in connection with such contest and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearing and conferences with the taxing authority in respect of
such claim. The Company may, at its sole option, either direct Executive to pay
the tax claimed and sue for a refund or contest the claim in any permissible
manner, and Executive agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Company shall determine; provided, however, that
if the Company directs Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to Executive, on an after-tax
and interest-free basis (the "Advance"). The Company's control of the contest
related to the claim shall be limited to the issues related to the Gross-Up
Payment and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or other taxing
authority. If the Company does not timely notify Executive in writing of its
desire to contest the claim, the Company shall pay to Executive an additional
Gross-Up Payment in respect of the excess parachute payments that are the
subject of the claim, and Executive agrees to pay the amount of the Excise Tax
that is the subject of the claim to the applicable taxing authority in
accordance with applicable law.

7.4     Repayment to the Company. If, after the receipt by Executive of an
Advance pursuant to Section 7.3, Executive becomes entitled to receive any
refund with respect to the claim to which the Advance relates, Executive shall
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after the
receipt by Executive of an Advance pursuant to Section 7.3, a determination is
made that Executive is not entitled to any refund with respect to such claim and
the Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of thirty (30) days after such
determination, then the Advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset the amount of the
additional Gross-Up Payment then required to be paid Executive.

7.5     Further Assurances. The Company shall indemnify Executive and hold him
harmless, on an after-tax basis, from any costs, expenses, penalties, fines,
interest or other liabilities ("Losses") incurred by Executive with respect to
the exercise by the Company of any of its rights under Section 7, including,
without limitation, any Losses related to the Company's decision to contest a
claim or any imputed income to him resulting from any Advance or action taken on
Executive's behalf by the Company pursuant to this Section 7. The Company shall
pay all legal fees and expenses incurred under this Section 7 and shall promptly
reimburse Executive for the reasonable expenses incurred by him in connection
with any actions taken by the Company or required to be taken by Executive under
this Section 7. The Company also shall pay all of the fees and expenses of the
Accounting Firm.

8.     NOTICES

All communications and notices hereunder shall be in writing and either
personally delivered or mailed to the party at the address set forth in the
records of the company. Notices to MapInfo shall be addressed to the attention
of the Chairman of MapInfo Corporation, with a copy to the Board of Directors of
MapInfo Corporation.

9.     SUCCESSORS

9.1     Under this Agreement, any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all, or substantially all, of
the Company's business and/or assets, will be required to expressly assume and
agree to comply with this Agreement in the same manner and to the same extent
that the Company would be required to comply as if no such succession had taken
place. Failure of the Company (or any successor to its business and/or assets)
to obtain such agreement prior to the effectiveness of any such succession
shall, at Executive's option to treat it as such, be a breach of this Agreement,
except for the purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.

9.2     This Agreement shall be binding upon and inure to the benefit of the
parties hereto, their respective heirs, administrators, executors, personal
representatives, successors and assigns; provided, however, that except as
provided in this Section 9, this Agreement may not be assigned by either of the
parties hereto. If Executive should die while any amounts would still be payable
to him, all such amounts earned, unless otherwise provided herein, shall be paid
in accordance with the terms of this Agreement to Executive's designee or, if
there be no such designee, to Executive's estate.

10.     ARBITRATION

10.1      Except as otherwise provided in Section 4 above, any dispute or claim
relating to or arising out of employment with the Company, whether based on
contract (including the interpretation of this Agreement), tort, alleged
discrimination or harassment under any federal (including the Age Discrimination
in Employment Act of 1967), state or local law, alleged whistleblowing, alleged
retaliation or otherwise, but not including statutory claims of workplace injury
and workers compensation, shall be referred to final and binding arbitration in
accordance with the applicable National Rules for the Resolution of Employment
Disputes of the American Arbitration Association ("AAA") in effect at the time
the claim or dispute arose. The AAA Rules can be accessed on the Internet at
www.adr.org.

10.2      A party who wants to refer a dispute or claim to arbitration will file
a notice to arbitrate with the AAA and simultaneously send a copy of the notice
to the other party.

10.3     MapInfo will pay the AAA filing fee. The parties will jointly and in
equal shares pay the arbitrator's fees.

10.4     The parties will mutually agree on an arbitrator within fourteen (14)
days of the filing of the notice to arbitrate with the AAA. If the parties fail
to agree on an arbitrator, an arbitrator will be selected from the list of
arbitrators provided by the AAA and in accordance with the AAA's
arbitrator-selection rules and procedures.

10.5     The arbitrator will permit each party such discovery as the arbitrator
deems appropriate in the circumstances of the claims. In exercising his or her
discretion regarding discovery, the arbitrator will be guided by the Federal
Rules of Procedure as applied and interpreted by the federal courts in the
Second Circuit.

10.6     The arbitration hearing will be held in the Albany metropolitan area
(which includes MapInfo's corporate office located in Troy. New York, if the
parties so agree).

10.7     The arbitrator shall have the authority to determine the dispute or
claim, and may grant any relief authorized by law or as the arbitrator deems
just and equitable.

10.8     The arbitrator will issue within twenty-one (21) days of the
arbitration hearing a written determination and award which will set forth the
arbitrator's findings of fact and conclusions of law in support of the
determination and award.

10.9     The parties will accept the arbitrator's determination and award as
final and binding.

10.10     Any claim or dispute subject to arbitration shall be deemed waived,
and shall be forever barred, if a notice to arbitrate is not filed with the AAA
within six (6) months of the date the claim or dispute first arose.

11.     RELEASE OF CLAIMS

11.1     Executive voluntarily releases and forever waives any and all claims
known or unknown he has or may have against the Company, its shareholders,
officers, board of directors, employees, agents, representatives or insurers
arising from any conduct (act or omission) that occurred through the date of his
executing this Agreement. This waiver and release pertains to any and all causes
of action including, but not limited to any alleged violation of: Title VII of
the Civil Rights Act of 1964; the Civil Rights Act of 1991; Sections 1981
through 1988 of Title 42 of the United States Code; the Employee Retirement
Income Security Act of 1974; the Americans with Disabilities Act of 1990; the
Age Discrimination in Employment Act of 1967; the New York State Human Rights
Law, and any other local, county or municipal human rights or employment
discrimination law, tort (whether intentional, negligent, or otherwise), or any
claim for damages, costs, fees, or other expenses including attorneys' fees
incurred in these matters, including legal fees to review and advise Executive
regarding this Agreement.

11.2     Executive confirms that he has had up to twenty-one (21) days to
consider this waiver of his right to a trial and the courts of the U.S. and the
general release set forth in Section 11.1 above and also has been informed of
his right to revoke this waiver within seven (7) days of executing this
Agreement. Executive further confirms he has agreed to these waivers freely and
voluntarily.

12.     GOVERNING LAW AND FORUM

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to the choice of law provisions thereof.
The parties herein consent to the exclusive jurisdiction of the New York State
Supreme Court, County of Rensselaer, or the United States District Court for the
Northern District of New York, as may be applicable, for any disputes and claims
not subject to arbitration under this Agreement.

[Remainder of page intentionally left blank]

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date and year first above written.

 

 

 

MAPINFO CORPORATION

/s/ James D. Scott                            

 

BY: /s/ Mark P. Cattini                       

James D. Scott

Mark P. Cattini

 

President and Chief Executive Officer

Date: December 29, 2006

Date: December 29, 2006

 

 

 